Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Claims has been amended as follows: 
1. A system for predicting soil moisture at a first property based on a triggering event, and managing an irrigation system at the first property in response to the triggering event the system comprising:
 a processor in communication with a prediction system and a database; and 
a storage medium storing instructions that, when executed, configure the processor to: 
establish a baseline watering schedule comprising one or more baseline watering events; 
receive at least one of real-time weather data, real-time water flow data, and real-time soil moisture data; 
filter the at least one of real-time weather data, real-time water flow data, and real-time soil moisture data to determine if a potential triggering event has occurred; 
where  the potential triggering event has occurred, comparing at least one feature of the potential triggering event to at least one model feature of stored historical triggering event models to determine a correlation value between the potential triggering event and stored historical triggering events, the at least one model feature including at least one of type, location, date, time, and amount; 
where the correlation value is above a predetermined threshold, making a soil moisture prediction for the first property based on the at least one stored historical triggering event model; and 
where soil moisture prediction for the first property will increase within a predetermined amount of time of a baseline watering event, delaying the baseline watering event.

4. The system of claim 3, wherein the instructions that configure the processor to build the training set comprise instructions that configure the processor to: receive at least one of weather data, water flow data, and soil moisture data taken at a location remote from the first property; filter the at least one of weather data, water flow data, and soil moisture data to determine if the potential triggering event has occurred; receive a ground truth soil moisture level at the property over a predetermined time period following the potential triggering event; determine a soil moisture function that maps predictive soil moisture to the at least one of weather data, water flow data, and soil moisture data over the predetermined time period following the potential triggering event; when the soil moisture function maps an increase in predictive soil moisture, tag the potential triggering event as a historical triggering event; and store the historical triggering event and the soil moisture function with its metadata, the metadata comprising at least one of: a type, a location, a lag time, and an amount.
 
Allowable Claims
The claims 1-17 are allowed.  Specifically, the independent Claims 1, 11  and 14 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1, 11  and 14. Though the prior arts search,
a) Fleming et al. (US 10,772,269) discloses The disclosure provides systems and methods for monitoring and managing crops. Crop selection, planting, growth, and harvest are monitored based on sensor input as well as contextual information, allowing automated decisions and actions that increase efficiency at every stage of the farming process. Contextual information includes historical crop information and other statistics pertaining to a specific location under cultivation. Improved farm output and efficient use of resources are key results using the systems and methods1.
b)Ethington  et al. (US 2016/0232621) disclose receiving a plurality of daily high and low temperatures, receiving a plurality of crop water usage, determining a soil moisture level for the field region, and identifying a plurality of crops to recommend based on the determined soil moisture level; (k) determining an expected heat unit value for the field region based on the input data, receiving a plurality of crop options considered for planting, wherein each of the plurality of crop options includes crop data, determining a relative maturity for each of the plurality of crop options based on the expected heat unit value and the crop data, and recommending a selected crop from the plurality of crop options based on the relative maturity for each of the plurality of crop options; (l) receiving a plurality of pest risk data wherein each of the plurality of pest risk data includes a pest identifier and a pest location, receiving a plurality of crop identifiers associated with a plurality of crops, receiving a plurality of pest spray information associated with the crop identifiers, determining a pest risk assessment associated with each of the plurality of crops, and recommending a spray strategy based on the plurality of pest risk assessments; (m) receiving a plurality of historical agricultural activities associated with each of the field region from a user device, and providing a recommended field activity option based at least in part on the plurality of historical agricultural activities; and (n) utilizing a grid-based model to obtain localized field condition data. .
c) Vollmar et al. (US 2016/0147962) disclose  A method for autonomous record population with past agricultural treatments, including: monitoring a user device parameter of a user device for a trigger event, wherein the user device is associated with a user account; automatically initiating sensor measurement recordation with a user device in response to occurrence of the trigger event; recording a set of sensor measurements over a treatment time period; automatically identifying a past agricultural treatment based on the sensor measurements; and automatically generating a record of the past agricultural treatment for the user account, the record including: the treatment time period, an identifier for the past agricultural treatment, and a field identifier for the predefined geofence.
d) Babazadeh et al. (Highly-Distributed Sensor Processing using IoT for Critical Infrastructure Monitoring, IEEE 2017).
e) Wicki et al. (Assessing the potential of soil moisture measurements
for regional landslide early warning, 2020)
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 

Claim 1: “where the potential triggering event has occurred, comparing at least one feature of the potential triggering event to at least one model feature of stored historical triggering event models to determine a correlation value between the potential triggering event and stored historical triggering events, the at least one model feature including at least one of type, location, date, time, and amount; where the correlation value is above a predetermined threshold, making a soil moisture prediction for the first property based on at least one stored historical triggering event model; and where soil moisture prediction for the first property will increase within a predetermined amount of time of a baseline watering event, delaying the baseline watering event.”

Claim 11: “receive data associated with a potential triggering event at a second property, comparing at least one characteristic of the potential triggering event to at least one characteristic of stored historical triggering events to determine a correlation value between the potential triggering event and stored historical triggering events, the stored historical triggering events comprising metadata including at least one of location of the stored historical triggering event, and an amount of the stored historical triggering event; where the correlation value is above a predetermined threshold, generating a soil moisture prediction model for the first property based on a soil moisture function of at least one stored historical triggering event; and where soil moisture prediction for the first property will increase within a predetermined amount of time of the baseline watering event, delaying the baseline watering event.”

Claim 14: “establish a baseline watering schedule comprising one or more baseline watering events; receive real-time weather data for the location remote from the first property; filter the real-time weather data for the location remote from the first property to determine if the precipitation event has occurred; where the precipitation event has occurred, generating a predictive soil moisture model based on at least one stored historical precipitation event model, the at least one stored historical precipitation event model comprising model features; and modifying the baseline watering schedule in response to the predictive soil moisture model.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864